      Case 1:19-cr-00103-JTN ECF No. 41 filed 06/01/20 PageID.112 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

         Plaintiff,
                                                                     Hon. Janet T. Neff
 v.
                                                                     Case No. 1:19-cr-00103
 JAMES VERNE RUSSELL,

         Defendant.
 ________________________________/

                            REPORT AND RECOMMENDATION

        Pursuant to W.D.Mich. LCrR. 11.1, I conducted a plea hearing in the captioned case on

June 1, 2020, after receiving the written consent of defendant and all counsel. At the hearing,

defendant James Verne Russell entered a plea of guilty to Counts 12 and 13 of the Superseding

Indictment in exchange for the undertakings made by the government in the written plea

agreement. In Counts 12 and 13 of the Superseding Indictment, defendant is charged with sexual

exploitation of a minor in violation of 18 U.S.C. § 2251(a). On the basis of the record made at the

hearing, I find that defendant is fully capable and competent to enter an informed plea; that the

plea is made knowingly and with full understanding of each of the rights waived by defendant;

that it is made voluntarily and free from any force, threats, or promises, apart from the promises

in the plea agreement; that the defendant understands the nature of the charge and penalties

provided by law; and that the plea has a sufficient basis in fact.

        I therefore recommend that defendant's plea of guilty to Counts 12 and 13 of the

Superseding Indictment be accepted, that the court adjudicate defendant guilty, and that the written

plea agreement be considered for acceptance at the time of sentencing. Acceptance of the plea,
    Case 1:19-cr-00103-JTN ECF No. 41 filed 06/01/20 PageID.113 Page 2 of 2



adjudication of guilt, acceptance of the plea agreement, and imposition of sentence are specifically

reserved for the district judge.

Dated: June 1, 2020                                           /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge


       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
